 In the Matter of THE SOUTHEASTERN OPTICAL Co., IN-c.1andTRANS-PORT WORKERS UNION OF AMERICA, CIO (OPTICAL DIVISION)Case No. 10-R-1285-Decided November 25, 1944Shutts, Bowen, Simmons, PrevattcCJulian,byMr. H. N. Boureau,of Miami, Fla., for the Company.Messrs. Edward C. HolmanandRichard Downes,of Miami; Fla.,for the Union.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Transport Workers Unionof America, CIO (Optical Division), herein called the Union,allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Southeastern Optical Co., Inc., Miami,Florida, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeGeorge S. Slyer, Trial Examiner. Said hearing was held at Miami,Florida, on October 27, 1944.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on'the issues.The Trial Examiner's rulings made atthe -hearing are free from prejudicial error and are here affirmed.A]1 parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Southeastern Optical Co., . Inc., is a Virginia corporationlicensed to transact business in the State of Florida,, having its gen-1Name as amended at the hearing.59 N. L. R. B., No. 104.'534 THE SOUTHEASTERN OPTICAL CO., INC.535eraloffices and principal place of business in Richmond, Virginia.Amajority of its stock is owned by Bausch and Lomb Optical Co.,Rochester,New York.' It is engaged in the processing of optical ele-ments and in the manufacture and wholesale distribution of opticalmerchandise,instruments, and machinery. It also sells, distributes,and services store and office equipment used by optometrists andoculists.It owns and operates 26 wholesale outlets or agencies ineight southeastern States, including Florida, where it has outlets atJacksonville, Tampa, St. Petersburg, Miami Beach, and Miami.TheMiami agency is the only one involved in the instantcase.Purchasesof raw materials by this agency during the calendar year 1943amounted to $78,936, all of which were received from without theState of Florida. Sales of this agency's finished products were valuedat $159,852, of which $17,831. worth was shipped to Puerto Rico and$7,320 worth to Haiti and Panama, among other points outside theState of Florida.Purchases and sales of the Miami agency during1944 were substantially the same as during 1943.The Company admits solely for the purpose of this proceeding, andwe find, that it is engaged in commerce within the meaning of,theNational Labor Relations Act.,IL THE ORGANIZATION INVOLVEDTransport Workers Union of America (Optical Division), affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in agreement that all production and maintenanceemployees at the Miami, Florida, agency of the Company, including'The Field Examiner reported that the Union submitted 17 authorization cards, thatthe cards were "dated between July and September," and that there were 23 employesin the unit alleged in the petition to be appropriate. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDbilling clerks, stockroom clerks, and messengers, but excluding themanager, assistant, manager, bookkeeper, receptionist, secretary to themanager, and all other clerical employees, comprise an appropriateunit.They are also in agreement with respect to the inclusion ofworking foremen.There is testimony to the effect that the two working foremen 3 havethe authority to discharge, discipline, and regulate the work of em-ployees in their respective departments. It appears from the recordthat, as recently as June of this year, one of the working foremen 4actually discharged an employee.Accordingly, despite the agreementof the parties, we shall exclude the working foremen on the groundthat they are supervisory employees.IWe find that^all production and maintenance employees at the Miami,Florida, agency of the Company, including billing clerks, stockroomclerks, and messengers, but excluding the bookkeeper, receptionist, thesecretary to the manager, and all other clerical employees, the manager,assistantmanager, working foremen, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject- to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Arficle III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The SoutheasternOptical Co., Inc., Miami, Florida, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agenta Joe and A.P. Grimes.,'A. P. Grimes. THE SOUTHEASTERNOPTICAL CO., INC.537for the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during the saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present th(-mselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired, or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by Transport WorkersUnion of America, CIO (Optical Division), for the purposes ofcollective bargaining.